DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 1 – 14, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4. 	Claims 1 — 14 are rejected under 35 U.S.C. 102(b) as being anticipated by Okamoto et al
(U.S. Patent Application Publication No. 2015/0210788 A1).
With regard to Claims 1 — 4, Okamoto et al disclose the claimed composition, because
the claimed modified EVOH is disclosed, including a degree of saponification of not less than
90% (paragraph 0038); the claimed melt temperature is therefore disclosed, and the composition
is sealable; an article is also disclosed that is a fuel container that is a monolayer container of the
composition or alternatively is a multilayer container having additionally another layer laminated
(paragraph 0146); an inner layer that is the layer of the composition is therefore disclosed. The claimed aspects of ‘for packaging a product,’ and therefore the phrases ‘an innermost product 
	With regard to Claim 5, because the EVOH is a barrier polymer, the claimed permeability
is disclosed.
With regard to Claim 6, the claimed ‘c’ is disclosed (paragraph 0062).
With regard to Claims 7 — 12, packaging is therefore disclosed. The packaging is flexible (paragraph 0105).
With regard to Claims 13 — 14, a product that is fuel, packaged in the packaging, is
therefore disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 1 – 14 and 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 102(b) rejection of Claims 1 — 14 as being anticipated by Okamoto et al (U.S. Patent Application Publication No. 2015/0210788 A1) have been carefully considered but have not been found to be persuasive for the reasons set forth below.

However, the claimed aspect of ‘an innermost product side layer’  is directed to an intended use. Furthermore, because at least one embodiment of Okamoto et al is a monolayer of the modified EVOH, an innermost product side layer that is the modified EVOH is clearly disclosed, even if other embodiments also include additional layers.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782